Pigott, J.
(dissenting on the appeal by Arlene Farkas). The majority concludes that “Rule 202.48 cannot deprive a party of a judgment where it has been improperly or unnecessarily invoked in the first place” (majority op at 310). While I agree with this principle, I believe that Supreme Court’s 2000 decision and order directing Arlene Farkas (the wife) to “settle . . . judgment” did, indeed, fall within the ambit of 22 NYCRR 202.48 (see Funk v Barry, 89 NY2d 364, 365 [1996]). Thus, even accepting as true the majority’s position that the 1996 judgment and 1999 amended judgment were not subject to Rule 202.48, the 2000 order in my view was, triggering the wife’s obligation to submit an order within 60 days. Because I cannot agree with the majority’s analysis of Rule 202.48, I respectfully dissent with respect to the wife’s appeal. I also disagree, however, with the approach taken by the Appellate Division.
When a trial court directs a party to “settle” or “submit” an order and that party, without good cause, fails to do so within 60 days, Rule 202.48 instructs a court to deem abandoned the “motion or action” in response to which the court directed submission of the order (22 NYCRR 202.48 [b]). It does not follow, however, that the party may not renew its motion and cure the untimeliness of its proposed order. The Appellate Division *311majority concludes that the rule was intended to deprive a party of a substantive victory. However, in my view, the proper function of Rule 202.48 is to facilitate and quicken the disposition of cases that require court approval of an order drafted by the parties (see Funk, 89 NY2d at 368), by providing a timetable whereby a specific motion will be deemed abandoned, if late. Its purpose is not to deprive a party of any underlying relief or threaten her with that loss. Nor does our decision in Brill v City of New York (2 NY3d 648 [2004]) dictate a contrary conclusion.
A hypothetical best illustrates my view. Suppose plaintiff sues defendant, alleging a Labor Law § 240 violation resulting in injury. Plaintiff, who intended to move for summary judgment, commits a Brill violation and misses the 120-day deadline of CPLR 3212 (a). The motion for summary judgment will not be entertained, with the result being a good deal of inconvenience and the expense of a liability trial that could have been avoided (see Brill, 2 NY3d at 653). Plaintiffs victory will be delayed, but it will not be forfeited. And why should it be, since plaintiff was entitled to judgment as a matter of law?
Now vary the scenario, so that plaintiffs attorney timely files and wins a motion for summary judgment establishing that defendant violated Labor Law § 240 and that the violation proximately caused plaintiffs injuries, and the trial court directs plaintiff to submit an order. Through law office oversight, plaintiffs counsel fails to submit the order within the 60-day deadline of Rule 202.48. Time passes, and counsel finally discovers the error. Plaintiff moves again for judgment, attaching a copy of the original decision granting summary judgment and an affidavit noting the error but giving no valid explanation, having no excuse for the untimeliness. If Rule 202.48 operates to vitiate a judgment, as the Appellate Division majority proposes, then after plaintiff fails to timely submit a proposed order, the trial court must not only deny plaintiffs motion but also dismiss a valid claim established before the court as a matter of law.
A similar paradox would emerge when plaintiffs case is patently meritless and defendant wins summary judgment but fails to submit the order within the 60-day deadline of Rule 202.48. Professor David Siegel notes the resulting dilemma. “Should such a case now be tried, even though it has been judicially determined that there is nothing to try? Does the abandonment mean to turn things around 180 degrees, so as to declare summary judgment for the opposing side, the one that *312lost on the motion?” (Siegel, NY Prac § 251, at 428 [4th ed], discussing Feldman v New York City Tr. Auth., 171 AD2d 473 [1st Dept 1991].) I think not. “[T]he interests of justice demand that the court not be burdened with the trial of a demonstrably meritless action. A contrary result would not bring the repose to court proceedings that [Rule] 202.48 was designed to effectuate, and would waste judicial resources.” (Russo v City of New York, 206 AD2d 355, 356 [2d Dept 1994] [citations and internal quotation marks omitted]; accord Russell Kikenborg v New York City Health & Hosps. Corp., 291 AD2d 281 [1st Dept 2002].)
The Appellate Division majority creates an irrational distinction between a party who fails to meet a CPLR 3212 (a) deadline and one who misses a Rule 202.48 deadline. Whereas the party who runs afoul of Brill will receive an adjudication that is at worst redundant, the party who has already won on the merits but misses a Rule 202.48 deadline hands a substantive victory to his opponent. Brill threatens an untimely summary judgment movant with the expense and inconvenience of a trial, but the deterrent object of Brill is tempered with justice: no party forfeits substantive rights. Under the Appellate Division’s application of Brill to Rule 202.48, however, a party who has won a right to a judgment must forfeit that right, and has no opportunity to regain it, in the event his or her attorney inadvertently delays submission of the pertinent order.
In the present case, the wife, who has been granted a money judgment in her favor in the amount of $750,000, plus interest, would, under the Appellate Division analysis, lose her judgment. She would suffer that loss simply because her counsel— focused on enforcing other long-outstanding money judgments against her duplicitous ex-husband, who had fled from New York, “condemning her to ‘the role of sleuth and detective, always in court’ ” (majority op at 304)—delayed in serving a proposed order. Such an unbending doctrine and harsh result do not reflect the intent of Rule 202.48. What the wife should lose is the time and expense necessary to duplicate her attorney’s efforts—resulting, perhaps, in a lesser priority for her judgment or in a lost opportunity to execute on certain assets of the defendant—but certainly not what the courts have substantively found to be her right.
I would hold that the wife abandoned the motion that Supreme Court decided in her favor in October 2000, by waiting until May 2005 to submit her proposed order, but she did not abandon her substantive right to a judgment. Therefore I would *313modify the order of the Appellate Division, affirming insofar as the Appellate Division reversed the order and judgment of Supreme Court awarding the wife $750,000, plus interest, but reversing so much of the order as dismissed the claim underlying the wife’s judgment as abandoned, and would dismiss the motion on which the order and judgment were entered without prejudice to any future application by plaintiff for similar relief.
Chief Judge Kaye and Judges Ciparick, Graffeo, Smith, Pigott and Jones concur on the appeal by Bruce Farkas.
Chief Judge Kaye and Judges Ciparick, Graffeo and Jones concur with Judge Read on the appeal by Arlene Farkas; Judge Pigott dissents on the appeal by Arlene Farkas and votes to modify in a separate opinion in which Judge Smith concurs.
On the appeal by Arlene Farkas, order reversed and order and judgment of Supreme Court, New York County, reinstated, and on the appeal by Bruce Farkas, order, insofar as it brings up for review a prior Appellate Division order, affirmed, with one bill of costs payable to Arlene Farkas.